116 So. 2d 432 (1959)
CITY OF MIAMI BEACH, a Municipal Corporation of the State of Florida, Appellant,
v.
Faris COWART, Edwin L. Mason, John B. McLeod, Ralph Fossey and Charles Hall, As Members of and Constituting the Board of County Commissioners of Dade County, Florida, Appellees.
Supreme Court of Florida.
November 13, 1959.
Rehearing Denied January 6, 1960.
Ben Shepard, Miami, and Joseph A. Wanick, Miami Beach, for appellant.
Darrey A. Davis, Miami Beach, for appellees.
ROBERTS, Justice.
This is an appeal from a final decree of the Circuit Court of Dade County upholding the validity, under § 11 of art. VIII, Florida Constitution, F.S.A., of certain provisions of the Home Rule Charter of Dade County and various ordinances enacted by the Board of County Commissioners of Dade County pursuant to such Charter authority. The decree in question relied upon the decision of this court in Miami Shores Village v. Cowart, Fla. 1958, 108 So. 2d 468, in support of its conclusion that the Charter provisions under attack did not contravene § 11 of art. VIII, supra, and found that the ordinances in question dealt with subjects that "are not purely local in nature, but are susceptible to area-wide regulation, therefore, the ordinances are valid."
We find no error in the decree brought here for review. Most of the legal points argued here by appellants were expressly answered by this court in its decision in the Miami Shores Village case, supra, and no useful purpose would be served in reiterating them here. The novel contention that the Home Rule Amendment, § 11 of art. VIII, supra, authorized the metropolitan *433 government of Dade County to function and operate only in the unincorporated areas of Dade County is untenable for reasons so obvious as to make discussion thereof unnecessary. And we agree with the trial court that the particular ordinances here attacked dealt with municipal functions or services that "are susceptible to, and could be most effectively carried on under, a uniform plan of regulation applicable to the county as a whole." Miami Shores Village v. Cowart, supra [108 So. 2d 471].
Accordingly, the decree here reviewed should be and it is hereby
Affirmed.
THOMAS, C.J., and TERRELL, HOBSON, DREW, THORNAL and O'CONNELL, JJ., concur.